OFFICE   OF THE ATTORNEY    GENERAL     OF TEXAS
                   AUSTIN




                            opulion    or   this   departRent


                            thr 47th    &&latare        previdrr



                   olaraticm or PollO~, By
                   r84 aeelarad that the
lf UOttOD,    00tt064444,           6De   diet      @¶'O&POt4,~
tnr   apension       or    oh4    m4eat    ‘9408, 4.64 th4           a+
r4opamat     8Dd     4rpaarciOD Of        nar     errtat     6~~4
                  ba sowht aut aad di~aevared lb
Sf~%X            0, ma awzh ooatlnul.64 bl6ul61
6~p?Opri6~1064 01 R6y be d4Uadl                    p?OpUa      aio
hrroby speo~ttoti4  6UthOriZOd.                     2984 4U66 of
waey appropAti)od horeia     shall br a.llooated
664 6pant  6ndbl' the dh%OtlOf~    Of 6 &ttOa
Rwearob Waalttea,     oanpossd of the &esidonto
or the unimmitty ai Tfma, the Tewr Ire a 86,
Uollegs   6643 t4mn  Toah~ologlo6l    College aad
in ape&i0        rurtberanaeor tha ma.6mtlon
of Polloy'ret          forth In tale        bt,         subieat
oaly to mcb        ll.mStntlaaa       ~8 tlay’othantiaa           bo
pre*soo6   by 16%




                                  r0r wbll        th4    b&U ~'rz#v;lda*that
                                  4rglad4d6n                   i
                                                        ch,tObU~t

                                      NPer the Y66?             “Year the Yoar
     purpom          of br:x@n&            to trxu   8ettoa        latuuk
     rll.     of the hfo~tloa                 ~rorently     wal,lab&              in
     tbls      44uAtry *             th* purpotw of 8ahMolAg                     th4
     p48iti4A         6f   *4X64         C-OttOA iAt4TWt8         iA   ?fati-
     ud  &tmnatlozi8l  nwkot8, rad to 6uelo~
     6pportuAltler for 0    aing the oottoa JJro-
     0464M  tftdUAtr3riAXL.
               30     11oH        fUl4
                           6OW'np1bR ttiir   gori*O* it
                            WttOA
                      rdtbatthr    R4446mb OgppittOO
     401
     Is cT4"
          4,6o4ombl4,odit66dpml6htR4             pw
     Or+dingCr Of th4 C-Or      iA 0-T     ti lSUU?O
     6 ?040Fd Of tb oO11@?400Md tOORk0 8U4h~
     4ord lvallablo  t4 Al1 46ttOA  %A#XYbAtA 6f tbr




           COorooru,   t&4 uottm Rem6roh   aollidtteo
     lo a 6noodug    moo6roh  AA+lort6klA@ at the rea-
     Qeat P74 1Mtltutloor                   0r
                               the ao8zdttM 4i Praol-
     de&o oad it i,                 ppegose4 ln batif             of the ha-
     rittae         that    its     noeuoh       4otelOpasak            to   d6t6
     b@       new&&          6t the Oo6@wo tn %he fox'6ol 4tr
     Bib t to, anb          to pnrent rtroh ether d&bit8 ILI
     my    t6YOFably    infb@acH                 U   meaueh            RrOSna
     of the’Uoto8ittw.’

               Budi           thlo lafcm6tlon Ln            tha        1     t     OS Ch4 pi-
om6t   100 0f mb3 07 Ma0 by th0 bgirtot6m            w~t6                                  Bin
NO. b0)   6bOV4 QUOtrd,N   000 that  tb   66tiVitlO8    Of                             6
%a 06~~OM H& f h Ag T O  lO  A
                           &ek&6 bSU    6 id080    6Ud
fti  atlOll t0 thb Work Bi tha &ttOA      84OOalWh
68 pr6OUibd    by th@ b&bittuOa
                    ?ho      &&016t6F6               b66   lrrooldad la 8oAata                    El.u no.
403    that        tha norw~thenla                    appropd6td      AMUM                        rcwd ln
ma 4 rthat lUU                  uuo    or 40tto6,40t80n0444,                             AA~ th41r          m-
4UO80~       thb         BOND          Of       th      gr+Hst           0,000      Md      ChO       46T4 & p
a t a a lrglA8bE o r a a narketr
                         u       6M 06ll.k .
4 6to a rdiwt4 r o 6
                   eAdnr dor r r il6b lo
                                      6Ad,*
                                         b a r
tbr lW&UO                 Of the wt8OA               lbmmoh             cWaIdtt.0          th4    t06w
biltt of QN                                wh a thsly
                                                   6r *r tlo ulu
                                                              lxpwdltuun lr
4dO aI atd te6446&hb                             them           M&O,

                    ft     18   thUOfOl%             Opr   OpiA$OO   that            th4     wtt4A        R+
ro6r4haRiasttu                   10 66thOfitd,                rrndrrtha             toxm         of    442484zb-
ate Bill           MO) &Oo) to         4lz.ot           that        any Bru) of t&o               510,000,00
pr yO6X6&WO&tti                            thU&                fW      "%&~&AOOUO                 W&'S+~hO,
Rxpsa800 aa1               #@,-at           u        the Oottoa Rowarab                     WaEittu   my
4r44t,=            ahallbo agelad                     to       64k44,       666mblO*         adit   pub-
tie&au6            Uh6V6ihbh                 to6u               4OttOUtrtkF8OtO                  Of    tii46t4k
th. pl'OUOWth&OOt thOkk&&-                                            -0aOf     %b &ttOA
Rumreh   00-u     6ab to ~rowat                                     6t  046 ou6ioa in lhllar
                   ohowlag       fk    r4aua.r4h           drralo
                           tha a-pw&ltruY, rb ouoh f%%s            %i                                     itfkat
b4 aado r                fl&rthU6a6. of ihs ObJro~:~~~~.~~pri6~OA,
666bWO             Qltot6db Ud       r)ot f0?prUab6Ha    bUOb3g 0?196&!&~6844
eflaboratoryeqalgaaat,                    &or ror Oti6riO6 (aLno   t&60@ ltmo
6n opeairleal4                   provl4ti for In th4 6pprowla~jon)0
                                                                            war4         vary wuly
                                                                    AmmaY            aRmRAt 03 tzck6

                                                                        &Ah?sea,
                                                                     sf   I.AooiatM
                                                                             R.AllaA